     Case 5:20-cv-01222-RGK-JDE Document 3 Filed 06/22/20 Page 1 of 7 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11   KENYON DARRELL BROWN,          )                   No. 5:20-cv-01222-RGK (JDE)
                                    )
12               Petitioner,        )
                                    )                   ORDER TO SHOW CAUSE
13                 v.               )
                                    )                   WHY THE PETITION
14   UNITED STATES DISTRICT COURT, ))                   SHOULD NOT BE
                                    )
                                                        DISMISSED
15               Respondent.        )
                                    )
16
17         On June 16, 2020, the Court received a Petition for Writ of Habeas
18   Corpus by Kenyon Darrell Brown (“Petitioner”), proceeding pro se, on a form
19   approved for use in California state courts. Dkt 1 (“Petition” or “Pet.”).
20         Pursuant to Rule 4 of Rules Governing Section 2254 Cases in the United
21   States District Courts (“Habeas Rules”), the Court must: (1) review the
22   Petition and, if it plainly appears from the Petition and any attached exhibits
23   that Petitioner is not entitled to relief; (2) dismiss the Petition. Here, the
24   Petition appears subject to dismissal for the reasons described below.
25                                             I.
26                      RELEVANT PROCEDURAL HISTORY
27         Petitioner, incarcerated in North Kern State Prison, states he was
28   convicted for violations of California Penal Code Sections 597A, 211, and
     Case 5:20-cv-01222-RGK-JDE Document 3 Filed 06/22/20 Page 2 of 7 Page ID #:12




 1   12022 in Case No. FWV18004486 in the “Superior Court of California,
 2   Rancho Cucamonga District,” presumably referring to the San Bernardino
 3   County Superior Court, on August 9, 2019 and sentenced to a term of 10
 4   years’ imprisonment on November 14, 2019. Pet. at 2.
 5         Petitioner states he appealed his conviction and “no issue brief was
 6   filed.” Id. at 5. When asked to explain why any claim not raised on appeal is
 7   being asserted, Petitioner wrote “My attorney wanted me to abandon my
 8   appeal I feel I have issues to raise but I can only raise them on habeas corpus.”
 9   Id. Petitioner checked a box stating that he sought “review” in the California
10   Supreme Court and also stated he had asserted habeas petitions in the Superior
11   Court and California Court of Appeals for “excessive sentence.” Id. at 5-6.
12   Petitioner states the habeas petitions were denied. Id. at 6. Petitioner separately
13   wrote: “I have exhausted all state courts including the California Supreme
14   Court.” Id. Petitioner signed the Petition, although he attested he is
15   represented by counsel, “Appellate Defenders.” Id.
16         On-line records for the California Court of Appeals, Fourth Appellate
17   District, Division Two, reflect an appeal pending in the case of The People v.
18   Kenyon Brown, California Court of Appeals Case No. E074151, trial court
19   case number FWV18004486, the same case number identified by Petitioner in
20   the Petition. See Pet. at 2; Cal. Courts, Appellate Courts Case Information
21   (“Appellate Courts”) at https://appellatecases.courtinfo.ca.gov.1 The docket
22   for the California Court of Appeal in Case No. E074151 indicates that the
23
24         1
              Courts may take judicial notice of the existence of court filings and another
25   court’s orders. See Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking
     judicial notice of opinion and briefs filed in another proceeding); United States ex rel.
26   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
27   1992) (courts “may take notice of proceedings in other courts, both within and
     without the federal judicial system, if those proceedings have a direct relation to
28   matters at issue” (citation omitted)).

                                                2
     Case 5:20-cv-01222-RGK-JDE Document 3 Filed 06/22/20 Page 3 of 7 Page ID #:13




 1   Notice of Appeal was filed or lodged on November 21, 2019, seven days after
 2   Petitioner asserts he was sentenced, and further references that proceedings are
 3   ongoing, with an Order dated June 8, 2020 granting an extension of time and
 4   ordering Petitioner’s Opening Brief to be filed by July 13, 2020. Id.
 5         The instant Petition was signed by Petitioner on June 11, 2020. Pet at 6.
 6                                           II.
 7         YOUNGER ABSTENTION APPEARS WARRANTED HERE
 8         Under the Younger abstention doctrine, a federal court will not intervene
 9   in a pending state criminal proceeding absent extraordinary circumstances.
10   Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger abstention is
11   appropriate when: (1) the state court proceedings are ongoing; (2) the
12   proceedings implicate important state interests; and (3) the state proceedings
13   provide an adequate opportunity to raise federal questions. Baffert v. Cal.
14   Horse Racing Bd., 332 F.3d 613, 617 (9th Cir. 2003). The Younger rationale
15   applies throughout appellate proceedings, requiring that state appellate review
16   of a conviction be exhausted before federal court intervention is permitted.
17   Huffman v. Pursue, Ltd., 420 U.S. 592, 607-611 (1975); Dubinka v. Judges of
18   the Superior Court of the State of Cal., 23 F.3d 218, 223 (9th Cir. 1994)
19   (stating that even if the trial was complete at the time of the court’s decision,
20   state court proceedings were still considered pending for Younger abstention
21   purposes).
22         Here, all of the Younger criteria are present. First, Petitioner’s state court
23   proceedings on direct appeal are ongoing as reflected in the California Court of
24   Appeals docket. Second, a state’s task of enforcing its laws against socially
25   harmful conduct is “important and necessary,” Younger, 401 U.S. at 51-52,
26   and as such, the state proceedings implicate important state interests. Third,
27   because the state direct appeal is ongoing, Petitioner has an adequate state
28   forum in which to pursue his claims. See Pennzoil Co. v. Texaco, Inc., 481

                                              3
     Case 5:20-cv-01222-RGK-JDE Document 3 Filed 06/22/20 Page 4 of 7 Page ID #:14




 1   U.S. 1, 15 (1987) (“[W]hen a litigant has not attempted to present his federal
 2   claims in related state-court proceedings, a federal court should assume that
 3   state procedures will afford an adequate remedy, in the absence of
 4   unambiguous authority to the contrary.”). As such, this Court must abstain
 5   from intervening in the ongoing state criminal proceedings absent
 6   extraordinary circumstances. Canatella v. California, 404 F.3d 1106, 1109-10
 7   (9th Cir. 2005).
 8         Abstention is not appropriate if the state proceedings are being
 9   undertaken in bad faith, to harass, or are based on “flagrantly and patently”
10   unconstitutional state rules, or where some other extraordinary circumstance is
11   present. See Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457
12   U.S. 423, 435-37 (1982). Additionally, irreparable injury alone is insufficient to
13   warrant federal intervention unless the irreparable injury is both great and
14   immediate. See Younger, 401 U.S. at 46. Here, it does not appear that the
15   circumstances of Petitioner’s case fall within any recognized exception to the
16   Younger doctrine.
17         For the foregoing reasons, it appears that Younger abstention is
18   appropriate in this case. A stay of the proceedings is unnecessary as, with the
19   direct appeal ongoing, Petitioner’s judgment is not yet final for purposes of
20   calculating the commencement of the one-year limitations period under 28
21   U.S.C. § 2244(d). See United States v. LaFromboise, 427 F.3d 680, 683 (9th
22   Cir. 2005) (as amended).
23                                          III.
24             PETITIONER’S CLAIMS APPEAR UNEXHASUTED
25         Under 28 U.S.C. § 2254(b), habeas relief may not be granted unless
26   Petitioner has exhausted the remedies available in state courts or an exception
27   to the exhaustion requirement applies. Exhaustion requires that a petitioner’s
28   contentions be fairly presented to the state courts and be disposed of on the

                                             4
     Case 5:20-cv-01222-RGK-JDE Document 3 Filed 06/22/20 Page 5 of 7 Page ID #:15




 1   merits by the highest court of the state. See James v. Borg, 24 F.3d 20, 24 (9th
 2   Cir. 1994); Carothers v. Rhay, 594 F.2d 225, 228 (9th Cir. 1979). A claim has
 3   not been fairly presented unless the petitioner has described in the state-court
 4   proceedings both the operative facts and the federal legal theory on which the
 5   claim is based. See Duncan v. Henry, 513 U.S. 364, 365-66 (1995); Picard v.
 6   Connor, 404 U.S. 270, 275-78 (1971). As a matter of comity, a federal court
 7   will not entertain a habeas corpus petition unless the petitioner has exhausted
 8   the available state judicial remedies on every ground presented in the petition.
 9   See Rose v. Lundy, 455 U.S. 509, 518-22 (1982). Petitioner has the burden of
10   demonstrating that she has exhausted available state remedies. See, e.g.,
11   Brown v. Cuyler, 669 F.2d 155, 158 (3d Cir. 1982).
12         Here, although Plaintiff asserts in a conclusory fashion that he has
13   exhausted his state court remedies, with his direct appeal still pending in the
14   California Court of Appeal, it does not appear that Petitioner has fairly
15   presented his claims and had them disposed of on the merits by the California
16   Supreme Court.
17                                          IV.
18                                 OTHER DEFECTS
19         The Petition also suffers from several other defects.
20         First, it is written on a California state court form, not a form approved
21   by this District. Federal District Court can require habeas petitions to be filed
22   on approved forms, and this district requires such petitions to proceed only on
23   approved forms. See Habeas Rule 2(d); Central District Local Rule 83-16.1
24   (“A petition for writ of habeas corpus . . . shall be submitted on the forms
25   approved and supplied by the Court.”).
26         Second, the Petition fails to name an appropriate Respondent. Typically,
27   the proper respondent for a habeas petition is the warden of the facility in
28   which the petitioner is incarcerated. See Stanley v. Cal. Supreme Court, 21

                                             5
     Case 5:20-cv-01222-RGK-JDE Document 3 Filed 06/22/20 Page 6 of 7 Page ID #:16




 1   F.3d 359, 360 (9th Cir. 1994) (as amended); see also Rule 2(a), Habeas Rules.
 2   The Ninth Circuit has held the failure to name the correct respondent destroys
 3   personal jurisdiction. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
 4   1996) (as amended); Stanley, 21 F.3d at 360.
 5         Third, Petitioner did not pay the $5 filing fee for a federal habeas petition
 6   and did not file an application to proceed without prepayment of the filing fee
 7   (“IFP Application”) as required by 28 U.S.C. § 1915.
 8         The Court will take up these defects, if necessary, depending upon
 9   Petitioner’s response to the Order below.
10                                           V.
11                                   CONCLUSION
12         Accordingly, Petitioner is ORDERED to show cause, in writing, by no
13   later than thirty (30) days from the date of this Order, why the Petition should
14   not be dismissed: (1) as premature pursuant to the Younger abstention doctrine
15   and (2) for failure to exhaust by having its contentions be fairly presented to
16   the state courts and be disposed of on the merits by the highest court of the
17   state. If Petitioner contends that Younger abstention does not apply, or an
18   exception applies, he should explain why. If Petitioner contends that he has
19   fairly presented his claims asserted in the Petition to the state courts and the
20   California Supreme Court has disposed of those claims on the merits,
21   Petitioner should provide all case numbers and dates in which his claims were
22   considered and disposed of on the merits by California state courts.
23   Alternatively, if Petitioner contends he should be excused from the exhaustion
24   requirement, he should explain why.
25          Alternatively, Petitioner may voluntarily dismiss this action by signing
26   and returning the attached Notice of Dismissal under Federal Rule of Civil
27   Procedure 41(a). The Clerk is directed to provide a Form Notice of Dismissal
28   with this Order.

                                              6
     Case 5:20-cv-01222-RGK-JDE Document 3 Filed 06/22/20 Page 7 of 7 Page ID #:17




 1         Petitioner is cautioned that a failure to respond timely in compliance
 2   with this Order may result in this action being dismissed pursuant to the
 3   Younger abstention doctrine, for failure to exhaust, or for failure to prosecute
 4   and failure to comply with a Court order.
 5
 6   Dated: June 22, 2020
 7
                                                 ______________________________
 8
                                                 JOHN D. EARLY
 9                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7
